Citation Nr: 1753251	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  11-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents (Agent Orange) or as secondary to service connected posttraumatic stress disorder (PTSD) with major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for hypertension.  

This matter was before the Board in October 2016, at which time it was remanded for additional evidentiary development, including obtaining medical records and a medical opinion to assess the etiology of the Veteran's hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2016 remand instructions, a medical opinion was provided by a Nurse Practitioner (N.P.) in October 2016.  The N.P. concluded that it was less likely than not that the Veteran's hypertension was related to his military service because the National Academy of Sciences (NAS) has not found hypertension as presumptive of Agent Orange Exposure.  The Board finds that this medical opinion is insufficient given that it solely relied on the lack of presumptive service connection to determine that hypertension was not related to the Veteran's military service without assessing whether the Veteran's hypertension had its onset in and/or is otherwise related to his military service, including conceded exposure to Agent Orange.  

Accordingly, the Board finds that a new medical opinion by a physician is warranted to determine the etiology of the Veteran's hypertension, including whether it is due to conceded Agent Orange exposure and/or his service connected PTSD with major depressive disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to be reviewed by a physician to determine the etiology of the Veteran's hypertension.  The Board notes that an examination is not necessary unless so determined by the physician.  The claims folder, including this remand, must be reviewed by the physician and such review should be noted in the medical opinion.  

The physician should respond to the following questions:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is caused by his service connected PTSD with major depressive disorder?

b.  If not, is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension has been aggravated (permanently worsened) as a result of his service connected PTSD with major depressive disorder?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of hypertension prior to aggravation?  If so, please identify.

c.  If the Veteran's hypertension is not caused or aggravated by his PTSD with major depressive disorder, then is it at least as likely as not (probability of at least 50 percent) that the hypertension had its onset in and/or is otherwise related to his period of active service, including conceded exposure to Agent Orange.  

The physician must provide a comprehensive rationale for each opinion provided and must not solely rely on the lack of presumptive service connection for Agent Orange exposure and hypertension when assessing the present claim.  Furthermore, the physician should discuss and assess the article submitted by the Veteran and his argument indicating that Veterans with PTSD experience higher rates of cardiovascular disease.  

If the physician is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  


	(CONTINUED ON NEXT PAGE)








The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




